          Case 2:20-mj-00123-DJA Document 27
                                          26 Filed 10/09/20
                                                   10/08/20 Page 1 of 3




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin M. Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6   Attorney for Matthew Smith
 7
                          UNITED STATES DISTRICT COURT
 8
 9                               DISTRICT OF NEVADA

10
11   United States of America,                     Case No. 2:20-mj-00123-DJA

                  Plaintiff,                       ORDER
                                                   Sixth stipulation to continue
12
                                                   preliminary hearing
13         v.

14   Matthew Smith,
15                Defendant.
16
17         The parties jointly request that this Court vacate the preliminary hearing
18   scheduled for October 13, 2020, and continue it for at least 60 days because:
19         1.     The change of plea in this case is currently scheduled for October 9,
20
                  2020. However, the parties are requesting a continuance of that
21
                  date due to Smith’s illness with COVID-19.
22
           2.     This continuance is necessary to allow the change of plea to be
23
                  rescheduled.
24
           3.     Denial of this continuance would prejudice the defense and the
25
                  government and would unnecessarily consume this Court’s valuable
26
                  resources.
         Case 2:20-mj-00123-DJA Document 27
                                         26 Filed 10/09/20
                                                  10/08/20 Page 2 of 3




 1        4.    Mr. Smith is in custody and agrees to the continuance.
 2        5.    Mr. Smith also consents to extending the time within which a
 3              preliminary hearing must be held under Federal Rule of Criminal
 4              Procedure 5.1(c) and the time within which an indictment must be
 5              filed under 18 U.S.C. § 3161.
 6        DATED: October 8, 2020.
 7   Rene L. Valladares                         Nicholas A. Trutanich
     Federal Public Defender                    United States Attorney
 8
 9
        /s/ Erin Gettel                            /s/ Travis Leverett
10   By_____________________________            By_____________________________
     Erin Gettel                                Travis Leverett
11   Assistant Federal Public Defender          Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                            2
           Case 2:20-mj-00123-DJA Document 27
                                           26 Filed 10/09/20
                                                    10/08/20 Page 3 of 3




 1                          UNITED STATES DISTRICT COURT

 2                                DISTRICT OF NEVADA
 3
 4   United States of America,                       Case No. 2:20-mj-00123-DJA
 5                  Plaintiff,                       Order granting sixth
                                                     stipulation to continue
 6         v.                                        preliminary hearing
 7   Matthew Smith,
 8                  Defendant.
 9
10         Based on the stipulation of counsel, the Court finds that good cause exists to

11   continue the preliminary hearing currently scheduled for October 13, 2020, for at

12   least 60 days. The additional time is to allow the change of plea to be rescheduled

13   and not for purposes of delay. Mr. Smith is in custody and agrees to the

14   continuance, and he consents to extending the time within which a preliminary

15   hearing must be held under Federal Rule of Criminal Procedure 5.1(c) and the

16   time within which an indictment must be filed under 18 U.S.C. § 3161.

17   Accordingly,

18         IT IS HEREBY ORDERED that the preliminary hearing currently

19   scheduled for October 13, 2020, at 4:00 p.m. is VACATED and RESET to

20   _________, 2020
     December 14,    at ___:___
                   2020, at 4:00 p.m. Courtroom 4A.
                         9th
21         DATED this ____ day of October, 2020.

22
23
                                              Daniel J. Albregts
24
                                              United States Magistrate Judge
25
26
                                                3
